Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Melick on January 26th, 2022.
The application has been amended as follows: 
In claim 1 line 17, the word “the” is added after the word “to”.
In claim 6 line 12, the word “the” is added after the word “to”.
REASONS FOR ALLOWANCE
Claims 1 and  allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 6, Hastings et al. (US 3,081,059) teaches (figures 1-4) a seat unit attachment method for attaching a lower structure/base (12) of a seat unit (10) using three fixtures/legs (20. 22. 24), the method and seat unit comprising:
a lower structure/base (12) of the seat unit (10) (Col. 2 Lines 38-40); and
	three fixtures/legs (20, 22, 24) configured to attach the lower structure/base (12);
	wherein,
	the lower structure includes a seat base (12);

a first fixture is fixed to the first mounting block in the first recess,
a second fixture is fixed to the second mounting block in the second recess at a point separated from the first fixture,
a third fixture is fixed to the third mounting block in the third recess at a corresponding portion between the first fixture and the second fixture (recesses are separated from each other, and if any two of the fixtures are aligned in a line the third fixture will be at a corresponding portion in between the first and second fixtures),
Jorn et al. (EP 3374265) teaches (figures 1 and 2) fastening aircraft seats in the rails of rail system. Jorn et al. ‘265 (figures 1 and 2) further teaches the fastening device with two adapter plates wherein each adapter plate (4) are held in rails (6) at a distance from one another and have three bearings/fixtures (D1, C1 and C2 (fig. 2) (Page 9 Para 2-3).
Gardiner et al. (US 2008/0088166) teaches (figures 1-3) an aircraft seat that is made of a reinforced composite material and has a substantially hollow, light-weight structure (Para 0001).
Grendahl (US 4,047,689) teaches (figure 6) the support plates (30) mounted for a limited degree pivotal movement about a pivot pin (38) (Col. 3 Lines 55-57; the support plates restrict lateral movement of the outer lug support plate 32).
Though above references teaches different aspects of claims 1 and 6, it is silent about the flat bottom surface portion of the seat base having a first recess, a second recess and a third recess on a bottom side thereof and within the flat bottom surface portion of the seat base. This 
Claims 2-5 are allowable due to dependency in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647